UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 1-13289 Pride International, Inc. (Exact name of registrant as specified in its charter) Delaware 76-0069030 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5847 San Felipe, Suite 3300 Houston, Texas 77057 (Address of principal executive offices) (Zip Code) (713) 789-1400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practical date. Outstanding as of October 27, 2009 Common Stock, par value $.01 per share 174,515,635 Table of Contents Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets — September 30, 2009 and December 31, 2008 3 Consolidated Statements of Operations — Three months ended September 30, 2009 and 2008 4 Consolidated Statements of Operations — Nine months ended September 30, 2009 and 2008 5 Consolidated Statements of Stockholders’ Equity — Nine months ended September 30, 2009 6 Consolidated Statements of Cash Flows — Nine months ended September 30, 2009 and 2008 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 PART II — OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 6. Exhibits 43 Signatures 44 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements Pride International, Inc. Consolidated Balance Sheets (In millions, except par value) September 30, December 31, 2009 2008 (Unaudited) (As Adjusted) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 957.5 $ 712.5 Trade receivables, net 328.8 438.8 Deferred income taxes 14.9 90.5 Prepaid expenses and other current assets 118.1 177.4 Assets held for sale - 1.4 Total current assets 1,419.3 1,420.6 PROPERTY AND EQUIPMENT 5,815.5 6,067.8 Less: accumulated depreciation 1,163.1 1,474.9 Property and equipment, net 4,652.4 4,592.9 INTANGIBLE AND OTHER ASSETS 83.2 55.5 Total assets $ 6,154.9 $ 6,069.0 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of long-term debt $ 30.3 $ 30.3 Accounts payable 125.5 137.3 Accrued expenses and other current liabilities 353.8 403.4 Total current liabilities 509.6 571.0 OTHER LONG-TERM LIABILITIES 120.3 146.2 LONG-TERM DEBT, NET OF CURRENT PORTION 1,169.4 692.9 DEFERRED INCOME TAXES 85.3 258.9 STOCKHOLDERS' EQUITY: Preferred stock, $0.01 par value; 50.0 shares authorized; none issued - - Common stock, $0.01 par value; 400.0 shares authorized; 174.9 and 173.8 shares issued; 174.0 and 173.1 shares outstanding 1.7 1.7 Paid-in capital 2,038.2 2,002.6 Treasury stock, at cost; 0.9 and 0.7 shares (16.3 ) (13.3 ) Retained earnings 2,243.6 2,408.2 Accumulated other comprehensive income 3.1 0.8 Total stockholders’ equity 4,270.3 4,400.0 Total liabilities and stockholders’ equity $ 6,154.9 $ 6,069.0 The accompanying notes are an integral part of the consolidated financial statements. 3 Pride International, Inc. Consolidated Statements of Operations (Unaudited) (In millions, except per share amounts) Three Months Ended September 30, 2009 2008 (As Adjusted) REVENUES Revenues excluding reimbursable revenues $ 379.5 $ 455.5 Reimbursable revenues 6.6 7.8 386.1 463.3 COSTS AND EXPENSES Operating costs, excluding depreciation and amortization 210.6 206.4 Reimbursable costs 5.8 7.4 Depreciation and amortization 39.5 38.0 General and administrative, excluding depreciation and amortization 30.2 26.5 Gain on sales of assets, net (0.1 ) - 286.0 278.3 EARNINGS FROM OPERATIONS 100.1 185.0 OTHER INCOME (EXPENSE), NET Interest expense, net of amounts capitalized - (2.1 ) Interest income 0.6 2.9 Other income (expense), net (2.7 ) 6.1 INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES 98.0 191.9 INCOME TAXES (18.1 ) (47.7 ) INCOME FROM CONTINUING OPERATIONS, NET OF TAX 79.9 144.2 INCOME (LOSS) FROM DISCONTINUED OPERATIONS, NET OF TAX (44.3 ) 44.9 NET INCOME $ 35.6 $ 189.1 BASIC EARNINGS PER SHARE: Income from continuing operations $ 0.45 $ 0.82 Income (loss) from discontinued operations (0.26 ) 0.26 Net income $ 0.19 $ 1.08 DILUTED EARNINGS PER SHARE: Income from continuing operations $ 0.45 $ 0.82 Income (loss) from discontinued operations (0.25 ) 0.26 Net income $ 0.20 $ 1.08 SHARES USED IN PER SHARE CALCULATIONS Basic 173.5 172.7 Diluted 174.0 173.3 The accompanying notes are an integral part of the consolidated financial statements. 4 Pride International, Inc. Consolidated Statements of Operations (Unaudited) (In millions, except per share amounts) Nine Months Ended September 30, 2009 2008 (As Adjusted) REVENUES Revenues excluding reimbursable revenues $ 1,253.0 $ 1,181.4 Reimbursable revenues 24.4 31.0 1,277.4 1,212.4 COSTS AND EXPENSES Operating costs, excluding depreciation and amortization 615.9 565.7 Reimbursable costs 21.6 29.8 Depreciation and amortization 118.3 109.7 General and administrative, excluding depreciation and amortization 85.3 95.5 Loss (gain) on sales of assets, net (0.5 ) 0.5 840.6 801.2 EARNINGS FROM OPERATIONS 436.8 411.2 OTHER INCOME (EXPENSE), NET Interest expense, net of amounts capitalized (0.1 ) (19.9 ) Refinancing charges - (1.2 ) Interest income 2.6 15.1 Other income (expense), net (3.3 ) 15.7 INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES 436.0 420.9 INCOME TAXES (72.5 ) (84.6 ) INCOME FROM CONTINUING OPERATIONS, NET OF TAX 363.5 336.3 INCOME (LOSS) FROM DISCONTINUED OPERATIONS, NET OF TAX (44.9 ) 280.1 NET INCOME $ 318.6 $ 616.4 BASIC EARNINGS PER SHARE: Income from continuing operations $ 2.06 $ 1.96 Income (loss) from discontinued operations (0.26 ) 1.63 Net income $ 1.80 $ 3.59 DILUTED EARNINGS PER SHARE: Income from continuing operations $ 2.06 $ 1.89 Income (loss) from discontinued operations (0.26 ) 1.58 Net income $ 1.80 $ 3.47 SHARES USED IN PER SHARE CALCULATIONS Basic 173.4 169.9 Diluted 173.7 176.0 The accompanying notes are an integral part of the consolidated financial statements. 5 Pride
